





CITATION: University of Guelph Central Student
          Association v. Canadian Federation of Students, 2011 ONCA 474

DATE: 20110622


DOCKET: C52017, C52021


COURT OF APPEAL FOR ONTARIO


Winkler C.J.O., Simmons and Juriansz JJ.A.


BETWEEN:


University of Guelph Central Student Association


Applicant (Respondent in Appeal)


and


Canadian Federation of Students and Canadian Federation
          of Students  Ontario


Respondents (Appellants)





Gordon Douglas and Todd J. Burke, for the Appellant Canadian
          Federation of Students


Jonathan M. Davis-Sydor, for the Appellant Canadian Federation
          of Students  Ontario


Sandra Barton and Ryan Teschner, for the Respondent University
          of Guelph Central Student Association


Heard: May 31, 2011


On appeal from the judgment of The Honourable Mr. Justice T.P.
          OConnor dated March 24, 2010.


APPEAL BOOK ENDORSEMENT

[1]

Unfortunately, the application judge failed to provide any reasons for
    his decision.  In the circumstances appellate review is impossible.
[2]

The appeal is allowed and the matter remitted to a different judge of
    the Superior Court.
[3]

Costs of the appeal and the application below are reserved to the
    application judge.